DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claim 1, “a prepreg preparation device comprising: a flow path-type impregnation part which impregnates, with a resin, a reinforced fiber transferred along a flow path; and a box-type impregnation part which impregnates, with the resin, the reinforced fiber which passes through the flow path-type impregnation part and is transferred through a box-type space,” and “wherein a connection portion between the end of the flow path and the box-type space is capable of movement of the reinforced fiber and the resin”, were not found in the prior art.
The prior art of Maliszewski (US20130136890A1) teaches a prepreg preparation device comprising: a flow path-type impregnation part (Fig. 2A; [0010]) which has a flow-type impregnation area, with a resin (Fig. 2A, item 214); and a reinforced fiber transferred along a flow path (Fig. 2A, item 142; [0034]) in a triangular wave shape along a length (Fig. 2A, items 252; [0033]).  Maliszewski teaches the branched runners (Fig. 2B, item 222) and their symmetrical orientation evenly distribute the resin to uniformly impregnated the rovings [0036], prima facie obviously across the cross-section of the flow path.
However, Maliszewski is silent on a box-type impregnation part, or any second treatment section from which the flow path-type part would connect to allow movement of the fiber and resin.

However, Miura is silent on a flow path-type impregnation part, and pin member rotation.  Miura teaches the partition outlet between the tanks (Fig. 1, item 21) that allows movement of fiber and resin, restricting resin flow between resin tanks as its diameter is roughly the size of the fiber roving diameter [0025].  
Upon further review of these prior arts, the restricted circular inlet connection to the downstream tank taught by Miura does not teach a means of compatibility to receive the extrudate from the flow type-path die outlet of Maliszewski (Fig. 1, item 152).
The prior art of Abe (JP2000061939A) teaches rotating pin members, or impregnating rolls (Fig. 1, items 71-74), to guide fiber rovings submerged in a resin tank [0009].

However, the Examiner has reconsidered the previous rejection and now believes these references, alone or in combination with other prior art, do not provide a grounds for rejection of the claim 1.  
Claim 8 is a method claim using the device of claim 1.
Therefore, claims 1 and 8 are allowable, and their respective dependent claims 7 and 9 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742